Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on April 26, 2021. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments/remarks filed on 04/26/2021 has been fully considered and found to be persuasive.
In regarding to independent claims 1, 14, 18, are drawn to a system and method operating a gas turbine engine. Specifically one or more health trims for one or more of the components of the powerplant based at least in part on the health data, the one or more health trims indicative of instructions for adjusting the one or more components during operation of the powerplant; causing, by the one or more computing devices, adjustment of one or more of the one or more components of the powerplant during operation of the powerplant such that a power output of the powerplant is changed in real time based at least in part on the one or more health trims. In other words, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the combination claimed subject matter; therefore, the pending claims are patentably distinguishable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3669